Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This action is in response to Applicant’s remarks received on March 24, 2021.
3.	Claims 1 and 4-21 are pending in this application.

Allowable Subject Matter
4.	Claims 1 and 4-21 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
	Claim 1 has been found allowable because the prior art of record fails to teach or reasonable suggest the features of:
	“obtaining a corresponding refined magnified disparity value falling within a first search range for each of the reliable magnified disparity values, wherein the first search range is set based on a scaling ratio between the shrunk disparity map and the magnified disparity map as well as the shrunk disparity value corresponding to the reliable magnified disparity value2Customer No.: 31561 Docket No.: 73512-US-PAApplication No.: 16/027,268”, along with all the other limitations of claim 1(Please see Non-Final rejection dated 12/28/2020).
Independent claims 20 and 21 recite a system for generating a disparity map and an image processing device comprising similar limitations, therefore, they are allowed for the same reasons.
Dependent claims 4-19 are allowed by virtue of their dependency to the independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/Ana Picon-Feliciano/Examiner, Art Unit 2482       


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482